PER CURIAM.
Defendant was indicted for breaking, entering and larceny (17 M.R.S.A. § 2103), tried before a jury, convicted and has appealed.
We deny the appeal.
The two points reserved on appeal have been, on the facts in this record, preceden-tially decided adversely to the appellant.
I
State v. Curtis, 295 A.2d 252 (Me. 1972), is determinative of appellant’s argument that it was error to refuse the motion for continuance because of the unavailability of a witness.
Appellant also argues that the State’s failure to disclose certain facts pursuant to an order issued under Rule 16(a), M.R.Crim.P., is a further basis for continuance. The record demonstrates, however, that there was a substantial compliance with the disclosure order.
II
There was no error in denying appellant’s motion for judgment of acquittal. Since there was ample and sufficient evidence of a burglarious entry into the alleged building and since the defendant was found, shortly thereafter, in possession of goods proved to have been stolen from this structure and there was no evidence to justify this possession, our decision in State v. Reed, 347 A.2d 123 (Me.1975), is controlling.
The entry is:
Appeal denied.
DELAHANTY, J., did not sit.
DUFRESNE, A. R. J., sat at oral argument as Chief Justice but retired prior to the preparation of the opinion. He has joined the opinion as Active Retired Justice.
All Justices concurring.